—In an action, inter alia, to recover damages for an illegal real property tax assessment, the plaintiffs appeal from an order of the Supreme Court, Nassau County (McGinity, J.), dated October 12, 1994, which granted the defendants’ motion to dismiss the plaintiffs’ complaint as time-barred.
Ordered that the order is affirmed, with costs.
Under the facts of this case, the Supreme Court properly dismissed the plaintiffs’ complaint as time-barred. The essence of the plaintiffs’ claims are challenges to the denial, by the County of Nassau, of a real property tax exemption pursuant to RPTL 420-a, and the resultant assessment which required payment of property taxes. Accordingly, the appropriate Statute of Limitations is the four-month period applicable to CPLR article 78 proceedings (see, CPLR 217 [1]; Kahal Bnei Emunim & Talmud Torah Bnei Simon Israel v Town of Fallsburg, 78 NY2d 194; Matter of New Jersey Tr. Rail Operations v County of Rockland, 187 AD2d 430).
In light of the foregoing, we need not address the plaintiffs’ remaining contentions. O’Brien, J. P., Ritter, Sullivan and Luciano, JJ., concur.